UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09121 JNL Variable Fund LLC (Exact name of registrant as specified in charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of principal executive offices) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) Steven J. Fredricks Jackson National Asset Management, LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and Address of agent of service) Registrant's telephone number, including area code:(312) 338-5800 Date of fiscal year end:December 31 Date of reporting period:July 1, 2010 – September 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. JNL Variable Fund LLC (Unaudited) Schedule of Investments (in thousands) September 30, 2010 Shares/Par Value JNL/Mellon Capital Management DowSM 10 Fund COMMON STOCKS - 99.7% CONSUMER DISCRETIONARY - 10.4% McDonald's Corp. CONSUMER STAPLES - 20.0% Coca-Cola Co. Kraft Foods Inc. - Class A (e) ENERGY - 9.7% Chevron Corp. HEALTH CARE - 28.0% Johnson & Johnson Merck & Co. Inc. Pfizer Inc. MATERIALS - 10.9% EI Du Pont de Nemours & Co. TELECOMMUNICATION SERVICES - 20.7% AT&T Inc. Verizon Communications Inc. (e) Total Common Stocks (cost $350,479) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 31 Total Non-U.S. Government Agency Asset-Backed Securities (cost $596) 31 SHORT TERM INVESTMENTS - 4.3% Investment Company - 0.6% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 3.7% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $14,893) Total Investments - 104.0% (cost $365,968) Other Assets and Liabilities, Net - (4.0%) Total Net Assets - 100.0% JNL/Mellon Capital Management S&P® 10 Fund COMMON STOCKS - 99.9% CONSUMER DISCRETIONARY - 10.3% Ford Motor Co. (c) (e) FINANCIALS - 46.7%$ AFLAC Inc. Capital One Financial Corp. Fifth Third Bancorp Hartford Financial Services Group Inc. Prudential Financial Inc. HEALTH CARE - 10.1% Express Scripts Inc. (c) INDUSTRIALS - 14.7% Cummins Inc. MATERIALS - 18.1% Dow Chemical Co. International Paper Co. Total Common Stocks (cost $275,015) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 17 Total Non-U.S. Government Agency Asset-Backed Securities (cost $340) 17 SHORT TERM INVESTMENTS - 6.8% Investment Company - 0.3% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 6.5% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) 27 27 Total Short Term Investments (cost $17,165) Total Investments - 106.7% (cost $292,520) Other Assets and Liabilities, Net - (6.7%) Total Net Assets - 100.0% JNL/Mellon Capital Management Global 15 Fund COMMON STOCKS - 99.6% CONSUMER STAPLES - 6.6% Kraft Foods Inc. - Class A (e) ENERGY - 6.7% China Petroleum & Chemical Corp. FINANCIALS - 39.0% Bank of China Ltd. BOC Hong Kong Holdings Ltd. China Construction Bank Corp. Industrial & Commercial Bank of China Man Group Plc RSA Insurance Group Plc HEALTH CARE - 12.8% Merck & Co. Inc. Pfizer Inc. INDUSTRIALS - 6.1% BAE Systems Plc TELECOMMUNICATION SERVICES - 28.4% AT&T Inc. BT Group Plc Verizon Communications Inc. Vodafone Group Plc Total Common Stocks (cost $467,434) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 69 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,328) 69 SHORT TERM INVESTMENTS - 1.3% Investment Company - 0.2% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 1.1% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $6,284) Total Investments - 100.9% (cost $475,046) Other Assets and Liabilities, Net - (0.9%) Total Net Assets - 100.0% JNL/Mellon Capital Management Nasdaq® 25 Fund COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 32.4% Bed Bath & Beyond Inc. (c) DirecTV - Class A (c) Expedia Inc. Garmin Ltd. (e) Liberty Media Corp. - Interactive (c) Sears Holdings Corp. (c) (e) 59 Staples Inc. Starbucks Corp. Urban Outfitters Inc. (c) 85 CONSUMER STAPLES - 7.0% Costco Wholesale Corp. HEALTH CARE - 12.4% Express Scripts Inc. (c) Life Technologies Corp. (c) 91 Mylan Inc. (c) (e) Warner Chilcott Plc INDUSTRIALS - 2.3% Fastenal Co. (e) 75 INFORMATION TECHNOLOGY - 42.6% Adobe Systems Inc. (c) Apple Inc. (c) 71 CA Inc. Check Point Software Technologies Ltd. (c) Citrix Systems Inc. (c) 92 eBay Inc. (c) FLIR Systems Inc. (c) 76 Maxim Integrated Products Inc. Microsoft Corp. TELECOMMUNICATION SERVICES - 3.1% Millicom International Cellular SA 55 Total Common Stocks (cost $159,761) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 6 Total Non-U.S. Government Agency Asset-Backed Securities (cost $130) 6 SHORT TERM INVESTMENTS - 8.3% Investment Company - 0.8% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 7.5% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $14,258) Total Investments - 108.1% (cost $174,149) Other Assets and Liabilities, Net - (8.1%) Total Net Assets - 100.0% JNL/Mellon Capital Management Value Line® 30 Fund COMMON STOCKS - 99.9% CONSUMER DISCRETIONARY - 40.0% Dress Barn Inc. (c) Expedia Inc. Guess? Inc. J Crew Group Inc. (c) Jo-Ann Stores Inc. (c) Polo Ralph Lauren Corp. Priceline.com Inc. (c) Starbucks Corp. (e) TRW Automotive Holdings Corp. (c) Tupperware Brands Corp. Urban Outfitters Inc. (c) Valassis Communications Inc. (c) CONSUMER STAPLES - 2.9% NBTY Inc. (c) Nu Skin Enterprises Inc. ENERGY - 4.3% Newfield Exploration Co. (c) FINANCIALS - 10.8% AFLAC Inc. Cash America International Inc. HEALTH CARE - 3.0% Catalyst Health Solutions Inc. (c) Medicis Pharmaceutical Corp. Sirona Dental Systems Inc. (c) INFORMATION TECHNOLOGY - 30.0% Blue Coat Systems Inc. (c) Cognizant Technology Solutions Corp. (c) F5 Networks Inc. (c) Marvell Technology Group Ltd. (c) Micron Technology Inc. (c) Unisys Corp. (c) Western Digital Corp. (c) MATERIALS - 5.0% Lubrizol Corp. NewMarket Corp. 59 TELECOMMUNICATION SERVICES - 3.9% NII Holdings Inc. - Class B (c) Total Common Stocks (cost $639,965) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) $ 722 37 Total Non-U.S. Government Agency Asset-Backed Securities (cost $722) 37 SHORT TERM INVESTMENTS - 0.9% Investment Company - 0.2% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 0.7% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $6,465) Total Investments - 100.8% (cost $647,152) Other Assets and Liabilities, Net - (0.8%) Total Net Assets - 100.0% JNL/Mellon Capital Management DowSM Dividend Fund COMMON STOCKS - 99.6% CONSUMER DISCRETIONARY - 4.3% Leggett & Platt Inc. CONSUMER STAPLES - 4.4% Kraft Foods Inc. - Class A FINANCIALS - 26.1% Allstate Corp. BB&T Corp. (e) Cincinnati Financial Corp. First Niagara Financial Group Inc. FirstMerit Corp. New York Community Bancorp Inc. People's United Financial Inc. HEALTH CARE - 3.9% Merck & Co. Inc. MATERIALS - 8.3% RPM International Inc. Valspar Corp. TELECOMMUNICATION SERVICES - 3.9% AT&T Inc. UTILITIES - 48.7% American Electric Power Co. Inc. DTE Energy Co. Edison International NextEra Energy Inc. Nicor Inc. NiSource Inc. Northeast Utilities PG&E Corp. Pinnacle West Capital Corp. Public Service Enterprise Group Inc. SCANA Corp. Sempra Energy Total Common Stocks (cost $240,742) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) $ 1,413 73 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,413) 73 SHORT TERM INVESTMENTS - 2.0% Investment Company - 0.0% JNL Money Market Fund, 0.10% (a) (b) 3 3 Securities Lending Collateral - 2.0% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $4,881) Total Investments - 101.6% (cost $247,036) Other Assets and Liabilities, Net - (1.6%) Total Net Assets - 100.0% JNL/Mellon Capital Management S&P® 24 Fund COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 14.2% Coach Inc. Scripps Networks Interactive Inc. TJX Cos. Inc. CONSUMER STAPLES - 12.4% Colgate-Palmolive Co. Lorillard Inc. Philip Morris International Inc. ENERGY - 16.0% FMC Technologies Inc. (c) National Oilwell Varco Inc. Peabody Energy Corp. QEP Resources Inc. FINANCIALS - 11.5% Franklin Resources Inc. Plum Creek Timber Co. Inc. T. Rowe Price Group Inc. HEALTH CARE - 11.1% Baxter International Inc. Medco Health Solutions Inc. (c) Waters Corp. (c) INDUSTRIALS - 12.3% Dun & Bradstreet Corp. Flowserve Corp. United Technologies Corp. INFORMATION TECHNOLOGY - 12.4% Google Inc. - Class A (c) 18 International Business Machines Corp. 85 Teradata Corp. (c) UTILITIES - 9.5% Public Service Enterprise Group Inc. Questar Corp. Sempra Energy Total Common Stocks (cost $265,739) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 1 Total Non-U.S. Government Agency Asset-Backed Securities (cost $25) 1 SHORT TERM INVESTMENTS - 0.9% Investment Company - 0.9% JNL Money Market Fund, 0.10% (a) (b) Total Short Term Investments (cost $2,506) Total Investments - 100.3% (cost $268,270) Other Assets and Liabilities, Net - (0.3%) Total Net Assets - 100.0% JNL/Mellon Capital Management 25 Fund COMMON STOCKS - 99.5% CONSUMER DISCRETIONARY - 18.8% Cinemark Holdings Inc. Foot Locker Inc. Genuine Parts Co. H&R Block Inc. Thomson Reuters Corp. CONSUMER STAPLES - 24.1% Campbell Soup Co. Clorox Co. (e) ConAgra Foods Inc. HJ Heinz Co. Sara Lee Corp. Sysco Corp. ENERGY - 7.8% Enbridge Inc. Nordic American Tanker Shipping Ltd. (e) HEALTH CARE - 4.0% Abbott Laboratories INDUSTRIALS - 8.1% Waste Management Inc. Watsco Inc. INFORMATION TECHNOLOGY - 3.9% Diebold Inc. MATERIALS - 28.3% Bemis Co. Inc. Huntsman Corp. MeadWestvaco Corp. Olin Corp. PPG Industries Inc. RPM International Inc. Sonoco Products Co. TELECOMMUNICATION SERVICES - 4.5% Rogers Communications Inc. Total Common Stocks (cost $499,669) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 90 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,744) 90 SHORT TERM INVESTMENTS - 5.1% Investment Company - 0.6% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 4.5% Securities Lending Cash Collateral Fund LLC, 0.36%, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $25,270) Total Investments - 104.6% (cost $526,683) Other Assets and Liabilities, Net - (4.6%) Total Net Assets - 100.0% JNL/Mellon Capital Management Select Small-Cap Fund COMMON STOCKS - 99.5% CONSUMER DISCRETIONARY - 18.6% 99 Cents Only Stores (c) Arbitron Inc. 75 BJ's Restaurants Inc. (c) 75 Blue Nile Inc. (c) (e) 41 Cabela's Inc. - Class A (c) (e) Citi Trends Inc. (c) 41 Cracker Barrel Old Country Store Inc. 65 Genesco Inc. (c) 68 Grand Canyon Education Inc. (c) hhgregg Inc. (c) (e) Iconix Brand Group Inc. (c) Jos. A. Bank Clothiers Inc. (c) 78 K12 Inc. (c) (e) 84 Lincoln Educational Services Corp. (c) 80 National Presto Industries Inc. 19 Peets Coffee & Tea Inc. (c) (e) 37 PetMed Express Inc. (e) 64 PF Chang's China Bistro Inc. (e) 65 Under Armour Inc. - Class A (c) (e) Volcom Inc. (c) 69 CONSUMER STAPLES - 5.9% Cal-Maine Foods Inc. (e) 60 Diamond Foods Inc. (e) 60 TreeHouse Foods Inc. (c) (e) 98 United Natural Foods Inc. (c) Universal Corp. 69 ENERGY - 4.3% Bristow Group Inc. (c) Helix Energy Solutions Group Inc. (c) World Fuel Services Corp. FINANCIALS - 13.7% Acadia Realty Trust Bank of the Ozarks Inc. 48 BlackRock Kelso Capital Corp. (e) CVB Financial Corp. (e) Delphi Financial Group Inc. EZCORP Inc. - Class A (c) First Financial Bancorp Healthcare Realty Trust Inc. Horace Mann Educators Corp. Kilroy Realty Corp. Mid-America Apartment Communities Inc. 82 Sovran Self Storage Inc. 77 Teton Advisors Inc. - Class A (c) 1 5 Texas Capital Bancshares Inc. (c) HEALTH CARE - 14.2% Abaxis Inc. (c) 62 Amedisys Inc. (c) (e) 80 American Medical Systems Holdings Inc. (c) Conceptus Inc. (c) (e) 87 Conmed Corp. (c) 81 Gentiva Health Services Inc. (c) 83 Hanger Orthopedic Group Inc. (c) 89 HMS Holdings Corp. (c) 76 Invacare Corp. 88 LHC Group Inc. (c) (e) 52 NuVasive Inc. (c) (e) PSS World Medical Inc. (c) Questcor Pharmaceuticals Inc. (c) Quidel Corp. (c) (e) 80 RehabCare Group Inc. (c) 69 SonoSite Inc. (c) 41 Universal American Corp. INDUSTRIALS - 14.1% A-Power Energy Generation Systems Ltd. (c) (e) AAR Corp. (c) Aegean Marine Petroleum Network Inc. AZZ Inc. 35 China Fire & Security Group Inc. (c) (e) 80 Forward Air Corp. 81 Genco Shipping & Trading Ltd. (c) (e) 89 Hawaiian Holdings Inc. (c) (e) Healthcare Services Group Inc. Hexcel Corp. (c) II-VI Inc. (c) 87 Middleby Corp. (c) 52 Moog Inc. - Class A (c) Orion Marine Group Inc. (c) 75 Triumph Group Inc. 47 Tutor Perini Corp. (c) INFORMATION TECHNOLOGY - 22.6% ADTRAN Inc. Ariba Inc. (c) Art Technology Group Inc. (c) Blackbaud Inc. China Security & Surveillance Technology Inc. (c) (e) Lawson Software Inc. (c) MAXIMUS Inc. 49 NetScout Systems Inc. (c) OSI Systems Inc. (c) 50 Progress Software Corp. (c) SRA International Inc. - Class A (c) SYNNEX Corp. (c) 97 Syntel Inc. Tessera Technologies Inc. (c) United Online Inc. ViaSat Inc. (c) (e) Wright Express Corp. (c) Zebra Technologies Corp. (c) MATERIALS - 1.2% Koppers Holdings Inc. 58 Stepan Co. 28 TELECOMMUNICATION SERVICES - 0.6% Consolidated Communications Holdings Inc. 83 UTILITIES - 4.3% Avista Corp. Black Hills Corp. IDACORP Inc. Total Common Stocks (cost $258,461) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) Total Non-U.S. Government Agency Asset-Backed Securities (cost $2,260) SHORT TERM INVESTMENTS - 14.8% Investment Company - 0.5% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 14.3% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $39,058) Total Investments - 114.3% (cost $299,779) Other Assets and Liabilities, Net - (14.3%) Total Net Assets - 100.0% JNL/Mellon Capital Management JNL 5 Fund COMMON STOCKS - 99.9% CONSUMER DISCRETIONARY - 18.8% BJ's Restaurants Inc. (c) (e) Buckle Inc. (e) Buffalo Wild Wings Inc. (c) (e) Carter's Inc. (c) Cato Corp. - Class A CEC Entertainment Inc. (c) Coinstar Inc. (c) (e) Ford Motor Co. (c) (e) Genesco Inc. (c) Gymboree Corp. (c) Hibbett Sports Inc. (c) Home Depot Inc. Jos. A. Bank Clothiers Inc. (c) (e) Lincoln Educational Services Corp. (c) McDonald's Corp. MDC Holdings Inc. Men's Wearhouse Inc. Monro Muffler Brake Inc. National CineMedia Inc. National Presto Industries Inc. 52 Peets Coffee & Tea Inc. (c) (e) 99 Polaris Industries Inc. Sally Beauty Holdings Inc. (c) (e) Sears Holdings Corp. (c) (e) Shaw Communications Inc. (e) Texas Roadhouse Inc. - Class A (c) Thomson Reuters Corp. True Religion Apparel Inc. (c) VF Corp. World Wrestling Entertainment Inc. (e) Zumiez Inc. (c) (e) CONSUMER STAPLES - 14.0% Alliance One International Inc. (c) American Dairy Inc. (c) (e) B&G Foods Inc. Boston Beer Co. Inc. - Class A (c) 79 Campbell Soup Co. (e) Clorox Co. (e) Coca-Cola Enterprises Inc. ConAgra Foods Inc. Darling International Inc. (c) Hershey Co. Kimberly-Clark Corp. (e) Kraft Foods Inc. - Class A Lancaster Colony Corp. Sara Lee Corp. Sysco Corp. TreeHouse Foods Inc. (c) (e) United Natural Foods Inc. (c) Universal Corp. ENERGY - 8.4% Bill Barrett Corp. (c) Bristow Group Inc. (c) Chevron Corp. CNOOC Ltd. ConocoPhillips Enbridge Inc. Holly Corp. Hornbeck Offshore Services Inc. (c) PetroChina Co. Ltd. (e) Valero Energy Corp. FINANCIALS - 8.6% American Express Co. Bank of China Ltd. (e) Brandywine Realty Trust CBL & Associates Properties Inc. China Construction Bank Corp. DiamondRock Hospitality Co. (c) First Potomac Realty Trust Horace Mann Educators Corp. Man Group Plc Medical Properties Trust Inc. Portfolio Recovery Associates Inc. (c) (e) RSA Insurance Group Plc Wintrust Financial Corp. HEALTH CARE - 9.1% Abaxis Inc. (c) Bio-Reference Labs Inc. (c) Cantel Medical Corp. CIGNA Corp. Computer Programs & Systems Inc. (e) 86 Dionex Corp. (c) Healthways Inc. (c) HMS Holdings Corp. (c) Invacare Corp. Kindred Healthcare Inc. (c) MedAssets Inc. (c) (e) Merck & Co. Inc. Parexel International Corp. (c) Pfizer Inc. Zoll Medical Corp. (c) INDUSTRIALS - 9.8% Advanced Battery Technologies Inc. (c) (e) Aegean Marine Petroleum Network Inc. Apogee Enterprises Inc. AZZ Inc. 93 Badger Meter Inc. (e) BAE Systems Plc Baldor Electric Co. Boeing Co. Chart Industries Inc. (c) Cubic Corp. Dolan Media Co. (c) EnergySolutions Inc. GATX Corp. Genco Shipping & Trading Ltd. (c) (e) GeoEye Inc. (c) Healthcare Services Group Inc. II-VI Inc. (c) Lockheed Martin Corp. Robbins & Myers Inc. Sykes Enterprises Inc. (c) UniFirst Corp. United Stationers Inc. (c) Waste Management Inc. (e) Watsco Inc. (e) INFORMATION TECHNOLOGY - 7.0% Ariba Inc. (c) Blackboard Inc. (c) (e) China Security & Surveillance Technology Inc. (c) (e) Diebold Inc. Hittite Microwave Corp. (c) Lawson Software Inc. (c) MAXIMUS Inc. Micron Technology Inc. (c) (e) Net 1 UEPS Technologies Inc. (c) Netezza Corp. (c) NetScout Systems Inc. (c) Plexus Corp. (c) Progress Software Corp. (c) ScanSource Inc. (c) Tyler Technologies Inc. (c) ViaSat Inc. (c) Western Digital Corp. (c) MATERIALS - 9.9% AMCOL International Corp. Dow Chemical Co. (e) EI Du Pont de Nemours & Co. Glatfelter Huntsman Corp. International Paper Co. Koppers Holdings Inc. LSB Industries Inc. (c) MeadWestvaco Corp. PPG Industries Inc. Sonoco Products Co. Stepan Co. (e) 75 TELECOMMUNICATION SERVICES - 12.9% AT&T Inc. BT Group Plc Cogent Communications Group Inc. (c) Consolidated Communications Holdings Inc. Rogers Communications Inc. Sprint Nextel Corp. (c) Syniverse Holdings Inc. (c) Verizon Communications Inc. Vodafone Group Plc UTILITIES - 1.4% Hongkong Electric Holdings Ltd. Total Common Stocks (cost $3,241,903) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) Total Non-U.S. Government Agency Asset-Backed Securities (cost $13,809) SHORT TERM INVESTMENTS - 9.7% Investment Company - 0.1% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 9.6% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $318,146) Total Investments - 109.6% (cost $3,573,858) Other Assets and Liabilities, Net - (9.6%) Total Net Assets - 100.0% JNL/Mellon Capital Management VIP Fund COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 20.5% Bed Bath & Beyond Inc. (c) 34 BJ's Restaurants Inc. (c) (e) 15 Buckle Inc. (e) 26 Buffalo Wild Wings Inc. (c) (e) 10 Carter's Inc. (c) 31 Cato Corp. - Class A 15 CEC Entertainment Inc. (c) 12 Coach Inc. 52 Coinstar Inc. (c) (e) 17 DirecTV - Class A (c) Dress Barn Inc. (c) 21 Expedia Inc. Garmin Ltd. (e) 26 Genesco Inc. (c) 13 Guess? Inc. 26 Gymboree Corp. (c) 17 Hibbett Sports Inc. (c) 16 J Crew Group Inc. (c) 18 Jo-Ann Stores Inc. (c) 12 Jos. A. Bank Clothiers Inc. (c) 15 Leggett & Platt Inc. 88 Liberty Media Corp. - Interactive (c) 71 Lincoln Educational Services Corp. (c) 14 Men's Wearhouse Inc. 29 Monro Muffler Brake Inc. 11 National CineMedia Inc. 23 National Presto Industries Inc. 4 Peets Coffee & Tea Inc. (c) (e) 7 Polo Ralph Lauren Corp. 16 Priceline.com Inc. (c) 12 Sally Beauty Holdings Inc. (c) 99 Scripps Networks Interactive Inc. 45 Sears Holdings Corp. (c) (e) 15 Staples Inc. 93 Starbucks Corp. Texas Roadhouse Inc. - Class A (c) 38 TJX Cos. Inc. 51 True Religion Apparel Inc. (c) 14 TRW Automotive Holdings Corp. (c) 33 Tupperware Brands Corp. 18 Urban Outfitters Inc. (c) 70 Valassis Communications Inc. (c) 25 Vivendi SA 75 World Wrestling Entertainment Inc. (e) 15 Zumiez Inc. (c) (e) 17 CONSUMER STAPLES - 6.2% Alliance One International Inc. (c) 51 American Dairy Inc. (c) (e) 12 B&G Foods Inc. 27 Boston Beer Co. Inc. - Class A (c) 6 Colgate-Palmolive Co. 23 Costco Wholesale Corp. 56 Darling International Inc. (c) 47 Kraft Foods Inc. - Class A 66 Lancaster Colony Corp. (e) 16 Lorillard Inc. 23 NBTY Inc. (c) 18 Nu Skin Enterprises Inc. 18 Philip Morris International Inc. 39 TreeHouse Foods Inc. (c) 18 United Natural Foods Inc. (c) 24 Universal Corp. 14 ENERGY - 7.9% Bill Barrett Corp. (c) 25 BP Plc Bristow Group Inc. (c) 20 ENI SpA (e) 88 FMC Technologies Inc. (c) 32 Holly Corp. 28 Hornbeck Offshore Services Inc. (c) 14 National Oilwell Varco Inc. 42 Newfield Exploration Co. (c) 38 Peabody Energy Corp. 42 QEP Resources Inc. 45 Royal Dutch Shell Plc 77 StatoilHydro ASA 90 Total SA 35 FINANCIALS - 11.5% AFLAC Inc. 97 Allstate Corp. 60 BB&T Corp. 71 Brandywine Realty Trust 72 Cash America International Inc. 13 CBL & Associates Properties Inc. 76 Cincinnati Financial Corp. 69 DiamondRock Hospitality Co. (c) 65 First Niagara Financial Group Inc. First Potomac Realty Trust 17 FirstMerit Corp. 89 Franklin Resources Inc. 18 Horace Mann Educators Corp. 22 Medical Properties Trust Inc. 44 Muenchener Rueckversicherungs AG 15 New York Community Bancorp Inc. People's United Financial Inc. Plum Creek Timber Co. Inc. 49 Portfolio Recovery Associates Inc. (c) (e) 9 T. Rowe Price Group Inc. 35 Wintrust Financial Corp. 13 Zurich Financial Services AG 10 HEALTH CARE - 7.2% Abaxis Inc. (c) 12 Baxter International Inc. 32 Bio-Reference Labs Inc. (c) 15 Cantel Medical Corp. 9 Catalyst Health Solutions Inc. (c) 12 Computer Programs & Systems Inc. 6 Dionex Corp. (c) 10 Express Scripts Inc. (c) 70 Healthways Inc. (c) 18 HMS Holdings Corp. (c) 15 Invacare Corp. 17 Kindred Healthcare Inc. (c) 22 Life Technologies Corp. (c) 23 MedAssets Inc. (c) 32 Medco Health Solutions Inc. (c) 29 Medicis Pharmaceutical Corp. 17 Merck & Co. Inc. 49 Mylan Inc. (c) (e) 39 Parexel International Corp. (c) 32 Sirona Dental Systems Inc. (c) 15 Warner Chilcott Plc 32 Waters Corp. (c) 30 Zoll Medical Corp. (c) 12 INDUSTRIALS - 5.1% Advanced Battery Technologies Inc. (c) (e) 34 Aegean Marine Petroleum Network Inc. 23 Apogee Enterprises Inc. 16 AZZ Inc. 7 Badger Meter Inc. (e) 8 Baldor Electric Co. 25 Chart Industries Inc. (c) 15 Cubic Corp. 15 Dolan Media Co. (c) 17 Dun & Bradstreet Corp. 22 EnergySolutions Inc. 49 Fastenal Co. (e) 19 Flowserve Corp. 20 Genco Shipping & Trading Ltd. (c) (e) 18 GeoEye Inc. (c) 10 Healthcare Services Group Inc. 24 II-VI Inc. (c) 16 Robbins & Myers Inc. 18 Sykes Enterprises Inc. (c) 24 UniFirst Corp. 8 United Stationers Inc. (c) 13 United Technologies Corp. 27 INFORMATION TECHNOLOGY - 18.0% Adobe Systems Inc. (c) 67 Apple Inc. (c) 21 Ariba Inc. (c) 50 Blackboard Inc. (c) (e) 18 Blue Coat Systems Inc. (c) 16 CA Inc. 66 Check Point Software Technologies Ltd. (c) 27 China Security & Surveillance Technology Inc. (c) (e) 35 Citrix Systems Inc. (c) 23 Cognizant Technology Solutions Corp. (c) 84 eBay Inc. (c) F5 Networks Inc. (c) 22 FLIR Systems Inc. (c) 19 Google Inc. - Class A (c) 3 Hittite Microwave Corp. (c) 17 International Business Machines Corp. 14 Lawson Software Inc. (c) 90 Marvell Technology Group Ltd. (c) Maxim Integrated Products Inc. 39 MAXIMUS Inc. 10 Micron Technology Inc. (c) Microsoft Corp. Net 1 UEPS Technologies Inc. (c) 25 Netezza Corp. (c) 33 NetScout Systems Inc. (c) 22 Plexus Corp. (c) 22 Progress Software Corp. (c) 22 ScanSource Inc. (c) 14 Teradata Corp. (c) 59 Tyler Technologies Inc. (c) 19 Unisys Corp. (c) 13 ViaSat Inc. (c) 18 Western Digital Corp. (c) 64 MATERIALS - 2.9% AMCOL International Corp. 17 Glatfelter 25 Koppers Holdings Inc. 11 LSB Industries Inc. (c) 12 Lubrizol Corp. 19 NewMarket Corp. 4 RPM International Inc. 88 Stepan Co. 5 Valspar Corp. 66 TELECOMMUNICATION SERVICES - 6.9% AT&T Inc. 64 Cogent Communications Group Inc. (c) 24 Consolidated Communications Holdings Inc. 16 Deutsche Telekom AG France Telecom SA 90 Koninklijke KPN NV Millicom International Cellular SA 14 NII Holdings Inc. - Class B (c) 47 Swisscom AG 6 Syniverse Holdings Inc. (c) 39 Telefonica SA 80 Vodafone Group Plc UTILITIES - 13.6% American Electric Power Co. Inc. 52 DTE Energy Co. 41 E.ON AG 54 Edison International 51 Enel SpA Fortum Oyj 83 Gas Natural SDG SA National Grid Plc NextEra Energy Inc. 34 Nicor Inc. 43 NiSource Inc. Northeast Utilities 69 PG&E Corp. 40 Pinnacle West Capital Corp. 49 Public Service Enterprise Group Inc. Questar Corp. 44 RWE AG 23 SCANA Corp. 48 Sempra Energy 66 Total Common Stocks (cost $269,704) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 48 Total Non-U.S. Government Agency Asset-Backed Securities (cost $934) 48 SHORT TERM INVESTMENTS - 3.3% Investment Company - 0.2% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 3.1% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $9,075) Total Investments - 103.1% (cost $279,713) Other Assets and Liabilities, Net - (3.1%) Total Net Assets - 100.0% JNL/Mellon Capital Management JNL Optimized 5 Fund COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 23.8% Bed Bath & Beyond Inc. (c) 82 DirecTV - Class A (c) Dress Barn Inc. (c) 52 Expedia Inc. Garmin Ltd. (e) 62 Guess? Inc. 64 Home Depot Inc. J Crew Group Inc. (c) 45 Jo-Ann Stores Inc. (c) 31 Liberty Media Corp. - Interactive (c) MDC Holdings Inc. (e) 68 Polaris Industries Inc. 48 Polo Ralph Lauren Corp. 39 Priceline.com Inc. (c) 31 Sears Holdings Corp. (c) (e) 36 Shaw Communications Inc. Staples Inc. Starbucks Corp. Thomson Reuters Corp. 66 TRW Automotive Holdings Corp. (c) 82 Tupperware Brands Corp. 45 Urban Outfitters Inc. (c) Valassis Communications Inc. (c) 61 VF Corp. 29 Vivendi SA CONSUMER STAPLES - 7.3% Campbell Soup Co. 62 Clorox Co. 35 ConAgra Foods Inc. 92 Costco Wholesale Corp. Hershey Co. 59 Kimberly-Clark Corp. 33 Kraft Foods Inc. - Class A NBTY Inc. (c) 43 Nu Skin Enterprises Inc. 44 Sara Lee Corp. Sysco Corp. 76 ENERGY - 9.5% BP Plc CNOOC Ltd. ConocoPhillips 41 Enbridge Inc. 46 ENI SpA (e) Newfield Exploration Co. (c) 92 PetroChina Co. Ltd. Royal Dutch Shell Plc StatoilHydro ASA Total SA 82 Valero Energy Corp. FINANCIALS - 8.7% AFLAC Inc. Bank of China Ltd. Cash America International Inc. 32 China Construction Bank Corp. Man Group Plc Muenchener Rueckversicherungs AG 34 RSA Insurance Group Plc Zurich Financial Services AG 24 HEALTH CARE - 4.9% Catalyst Health Solutions Inc. (c) 31 Express Scripts Inc. (c) Life Technologies Corp. (c) 55 Medicis Pharmaceutical Corp. 42 Mylan Inc. (c) (e) 97 Pfizer Inc. Sirona Dental Systems Inc. (c) 39 Warner Chilcott Plc 78 INDUSTRIALS - 3.3% BAE Systems Plc Fastenal Co. (e) 46 GATX Corp. 73 Lockheed Martin Corp. 28 Waste Management Inc. 62 Watsco Inc. 43 INFORMATION TECHNOLOGY - 19.8% Adobe Systems Inc. (c) Apple Inc. (c) 52 Blue Coat Systems Inc. (c) 39 CA Inc. Check Point Software Technologies Ltd. (c) 65 Citrix Systems Inc. (c) 57 Cognizant Technology Solutions Corp. (c) Diebold Inc. 74 eBay Inc. (c) F5 Networks Inc. (c) 55 FLIR Systems Inc. (c) 48 Marvell Technology Group Ltd. (c) Maxim Integrated Products Inc. 97 Micron Technology Inc. (c) Microsoft Corp. Unisys Corp. (c) 30 Western Digital Corp. (c) MATERIALS - 3.4% Huntsman Corp. Lubrizol Corp. 48 MeadWestvaco Corp. 75 NewMarket Corp. 11 PPG Industries Inc. 36 Sonoco Products Co. 72 TELECOMMUNICATION SERVICES - 12.6% AT&T Inc. BT Group Plc Deutsche Telekom AG France Telecom SA Koninklijke KPN NV Millicom International Cellular SA 34 NII Holdings Inc. - Class B (c) Rogers Communications Inc. 68 Swisscom AG 14 Telefonica SA Verizon Communications Inc. Vodafone Group Plc UTILITIES - 6.5% E.ON AG Enel SpA Fortum Oyj Gas Natural SDG SA Hongkong Electric Holdings Ltd. National Grid Plc RWE AG 54 Total Common Stocks (cost $452,987) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 30 Total Non-U.S. Government Agency Asset-Backed Securities (cost $591) 30 SHORT TERM INVESTMENTS - 2.0% Investment Company - 0.1% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 1.9% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $9,033) Total Investments - 101.8% (cost $462,611) Other Assets and Liabilities, Net - (1.8%) Total Net Assets - 100.0% JNL/Mellon Capital Management S&P® SMid 60 Fund COMMON STOCKS - 99.5% CONSUMER DISCRETIONARY - 9.4% Group 1 Automotive Inc. (c) (e) Mohawk Industries Inc. (c) Regis Corp. Spartan Motors Inc. Stage Stores Inc. Standard-Pacific Corp. (c) CONSUMER STAPLES - 4.7% Nash Finch Co. 83 Smithfield Foods Inc. (c) Spartan Stores Inc. ENERGY - 16.0% Basic Energy Services Inc. (c) Overseas Shipholding Group Inc. Patterson-UTI Energy Inc. Petroleum Development Corp. (c) Pioneer Drilling Co. (c) Plains Exploration & Production Co. (c) Southern Union Co. Tidewater Inc. Unit Corp. (c) FINANCIALS - 30.8% AmeriCredit Corp. (c) Amerisafe Inc. (c) Apollo Investment Corp. Astoria Financial Corp. Cedar Shopping Centers Inc. Colonial Properties Trust Delphi Financial Group Inc. Duke Realty Corp. First Midwest Bancorp Inc. HCC Insurance Holdings Inc. Hospitality Properties Trust Kite Realty Group Trust Lexington Realty Trust (e) National Penn Bancshares Inc. Parkway Properties Inc. (e) Pennsylvania Real Estate Investment Trust (e) Reinsurance Group of America Inc. Selective Insurance Group Whitney Holding Corp. Wintrust Financial Corp. (e) HEALTH CARE - 3.8% Kindred Healthcare Inc. (c) LifePoint Hospitals Inc. (c) INDUSTRIALS - 12.8% Alexander & Baldwin Inc. Ceradyne Inc. (c) Encore Wire Corp. GATX Corp. Gibraltar Industries Inc. (c) Mueller Industries Inc. School Specialty Inc. (c) SkyWest Inc. (e) Trinity Industries Inc. (e) INFORMATION TECHNOLOGY - 8.7% Arrow Electronics Inc. (c) Ingram Micro Inc. - Class A (c) Tech Data Corp. (c) Vishay Intertechnology Inc. (c) (e) Vishay Precision Group Inc. (c) 54 MATERIALS - 2.1% Reliance Steel & Aluminum Co. TELECOMMUNICATION SERVICES - 2.1% Telephone & Data Systems Inc. UTILITIES - 9.1% Atmos Energy Corp. El Paso Electric Co. (c) Great Plains Energy Inc. NV Energy Inc. Southwest Gas Corp. Total Common Stocks (cost $284,546) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 15 Total Non-U.S. Government Agency Asset-Backed Securities (cost $285) 15 SHORT TERM INVESTMENTS - 3.8% Investment Company - 0.3% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 3.5% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $11,013) Total Investments - 103.3% (cost $295,844) Other Assets and Liabilities, Net - (3.3%) Total Net Assets - 100.0% JNL/Mellon Capital Management NYSE® International 25 Fund COMMON STOCKS - 99.9% CONSUMER DISCRETIONARY - 4.4% Sony Corp. - ADR ENERGY - 15.6% EnCana Corp. ENI SpA - ADR 80 Repsol YPF SA - ADR (e) Royal Dutch Shell Plc - ADR 69 FINANCIALS - 51.8% AXA SA - ADR (e) Bank of Montreal 78 Barclays Plc - ADR (e) Credit Suisse Group AG - ADR 83 Deutsche Bank AG (e) 58 HSBC Holdings Plc - ADR 71 ING Groep NV - ADR (c) (e) Lloyds Banking Group Plc - ADR Manulife Financial Corp. Mitsubishi UFJ Financial Group Inc. - ADR (e) Mizuho Financial Group Inc. - ADR (e) Toronto-Dominion Bank 66 UBS AG (c) MATERIALS - 3.0% ArcelorMittal - NYS (e) 89 TELECOMMUNICATION SERVICES - 21.8% China Unicom Ltd. - ADR (e) Deutsche Telekom AG - ADR (e) Nippon Telegraph & Telephone Corp. - ADR NTT DoCoMo Inc. - ADR (e) Telecom Italia SpA - ADR (e) UTILITIES - 3.3% Veolia Environnement - ADR (e) Total Common Stocks (cost $99,660) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 21 Total Non-U.S. Government Agency Asset-Backed Securities (cost $398) 21 SHORT TERM INVESTMENTS - 12.3% Investment Company - 0.4% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 11.9% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $12,107) Total Investments - 112.2% (cost $112,165) Other Assets and Liabilities, Net - (12.2%) Total Net Assets - 100.0% JNL/Mellon Capital Management Communications Sector Fund COMMON STOCKS - 98.5% CONSUMER DISCRETIONARY - 3.6% Virgin Media Inc. 86 DIVERSIFIED - 2.4% Leucadia National Corp. (c) 56 TELECOMMUNICATION SERVICES - 92.5% AboveNet Inc. (c) 7 American Tower Corp. (c) 52 AT&T Inc. CenturyTel Inc. (e) 68 Cincinnati Bell Inc. (c) 63 Crown Castle International Corp. (c) 62 Frontier Communications Corp. Leap Wireless International Inc. (c) 19 Level 3 Communications Inc. (c) MetroPCS Communications Inc. (c) 73 NII Holdings Inc. - Class B (c) 48 Qwest Communications International Inc. SBA Communications Corp. (c) 33 Sprint Nextel Corp. (c) Telephone & Data Systems Inc. 15 Telephone & Data Systems Inc. - Special Shares 13 tw telecom inc. (c) 44 US Cellular Corp. (c) 5 Verizon Communications Inc. Windstream Corp. Total Common Stocks (cost $49,415) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 6 Total Non-U.S. Government Agency Asset-Backed Securities (cost $124) 6 SHORT TERM INVESTMENTS - 6.4% Investment Company - 2.7% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 3.7% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $3,559) Total Investments - 104.9% (cost $53,098) Other Assets and Liabilities, Net - (4.9%) Total Net Assets - 100.0% JNL/Mellon Capital Management Consumer Brands Sector Fund COMMON STOCKS - 96.7% CONSUMER DISCRETIONARY - 70.3% 99 Cents Only Stores (c) 2 Aaron's Inc. 3 53 Abercrombie & Fitch Co. - Class A 4 Advance Auto Parts Inc. 3 Aeropostale Inc. (c) 4 85 Amazon.com Inc. (c) 14 American Eagle Outfitters Inc. 8 AnnTaylor Stores Corp. (c) 2 49 Apollo Group Inc. - Class A (c) 5 Arbitron Inc. 1 27 AutoNation Inc. (c) (e) 3 64 AutoZone Inc. (c) 1 Bally Technologies Inc. (c) 2 74 Barnes & Noble Inc. (e) 2 28 Bed Bath & Beyond Inc. (c) 10 Best Buy Co. Inc. 13 Big Lots Inc. (c) 3 Bob Evans Farms Inc. 1 36 Boyd Gaming Corp. (c) (e) 2 16 Brinker International Inc. 4 78 Buckle Inc. (e) 1 27 Burger King Holdings Inc. 4 88 Cablevision Systems Corp. - Class A 10 Career Education Corp. (c) 3 56 Carmax Inc. (c) 9 Carnival Corp. 16 Cato Corp. - Class A 1 29 CBS Corp. - Class B 25 CEC Entertainment Inc. (c) 1 31 Cheesecake Factory Inc. (c) 2 58 Chico's FAS Inc. 7 75 Childrens Place Retail Stores Inc. (c) (e) 1 52 Chipotle Mexican Grill Inc. - Class A (c) 1 Choice Hotels International Inc. 1 48 Collective Brands Inc. (c) 2 40 Comcast Corp. - Class A 82 Comcast Corp. - Special Class A 29 Corinthian Colleges Inc. (c) (e) 4 26 Cracker Barrel Old Country Store Inc. 1 50 CTC Media Inc. 2 44 Darden Restaurants Inc. 6 DeVry Inc. 2 Dick's Sporting Goods Inc. (c) 4 Dillard's Inc. - Class A (e) 2 42 DirecTV - Class A (c) 34 Discovery Communications Inc. - Class A (c) 5 Discovery Communications Inc. - Class C (c) 6 DISH Network Corp. 8 Dollar Tree Inc. (c) 5 DreamWorks Animation SKG Inc. (c) 2 78 Dress Barn Inc. (c) 3 66 Expedia Inc. 8 Family Dollar Stores Inc. 5 Foot Locker Inc. 6 88 GameStop Corp. - Class A (c) (e) 6 Gannett Co. Inc. (e) 9 Gap Inc. 15 Gaylord Entertainment Co. (c) (e) 1 42 Genesco Inc. (c) 1 27 Group 1 Automotive Inc. (c) 1 26 Guess? Inc. 3 Gymboree Corp. (c) 1 48 H&R Block Inc. 12 Hillenbrand Inc. 2 51 Home Depot Inc. 67 HSN Inc. (c) 2 47 Hyatt Hotels Corp. - Class A (c) 1 54 International Game Technology 12 International Speedway Corp. - Class A 1 27 Interpublic Group of Cos. Inc. (c) 19 Interval Leisure Group Inc. (c) 1 20 ITT Educational Services Inc. (c) (e) 1 96 J Crew Group Inc. (c) 2 79 J.C. Penney Co. Inc. 8 Jack in the Box Inc. (c) 2 47 John Wiley & Sons Inc. 2 82 Kohl's Corp. (c) 11 Lamar Advertising Co. (c) 2 73 Las Vegas Sands Corp. (c) (e) 17 Liberty Global Inc. - Class A (c) 5 Liberty Global Inc. (c) 4 Liberty Media - Starz (c) 2 Liberty Media Corp. - Capital (c) 3 Liberty Media Corp. - Interactive (c) 22 Life Time Fitness Inc. (c) (e) 2 68 Limited Brands Inc. 11 Live Nation Inc. (c) 6 60 Lowe's Cos. Inc. 57 Macy's Inc. 17 Madison Square Garden Inc. - Class A (c) 3 53 Marriott International Inc. - Class A 12 Matthews International Corp. - Class A 1 40 McDonald's Corp. 42 McGraw-Hill Cos. Inc. 12 Men's Wearhouse Inc. 2 49 Meredith Corp. 1 46 MGM Mirage (c) (e) 10 Morningstar Inc. (c) 1 38 NetFlix Inc. (c) (e) 2 New York Times Co. - Class A (c) 4 29 News Corp. - Class B 17 News Corp. - Class A 72 Nordstrom Inc. 7 O'Reilly Automotive Inc. (c) 5 Office Depot Inc. (c) 10 48 OfficeMax Inc. (c) 3 45 Omnicom Group Inc. 12 Orient-Express Hotels Ltd. (c) 3 39 Panera Bread Co. - Class A (c) 1 Papa John's International Inc. (c) 1 24 Penn National Gaming Inc. (c) 3 75 PetSmart Inc. 5 PF Chang's China Bistro Inc. (e) 1 39 Pinnacle Entertainment Inc. (c) 2 26 Priceline.com Inc. (c) 2 RadioShack Corp. 5 Regal Entertainment Group - Class A 3 40 Regis Corp. 2 45 Rent-A-Center Inc. 3 57 Ross Stores Inc. 5 Royal Caribbean Cruises Ltd. (c) (e) 5 Saks Inc. (c) (e) 4 38 Sally Beauty Holdings Inc. (c) (e) 4 43 Scholastic Corp. (e) 1 29 Scientific Games Corp. - Class A (c) (e) 3 25 Scripps Networks Interactive Inc. 4 Sears Holdings Corp. (c) (e) 2 Service Corp. International 10 85 Signet Jewelers Ltd. (c) 3 Sonic Corp. (c) 2 18 Sotheby's - Class A (e) 3 Staples Inc. 29 Starbucks Corp. 29 Starwood Hotels & Resorts Worldwide Inc. 7 Strayer Education Inc. (e) 1 98 Target Corp. 27 Tiffany & Co. 5 Time Warner Cable Inc. 14 Time Warner Inc. 45 TJX Cos. Inc. 16 Tractor Supply Co. 3 Urban Outfitters Inc. (c) 5 Vail Resorts Inc. (c) (e) 1 56 Valassis Communications Inc. (c) 2 65 Viacom Inc. - Class B 22 Walt Disney Co. (e) 70 Washington Post Co. (e) — 89 Weight Watchers International Inc. 1 42 Wendy's/Arby's Group Inc. 13 61 Williams-Sonoma Inc. 4 WMS Industries Inc. (c) 2 85 Wyndham Worldwide Corp. 7 Wynn Resorts Ltd. 3 Yum! Brands Inc. 19 CONSUMER STAPLES - 17.8% BJ's Wholesale Club Inc. (c) 2 85 Casey's General Stores Inc. 1 60 Costco Wholesale Corp. 17 CVS Caremark Corp. 54 Kroger Co. 24 Rite Aid Corp. (c) 22 21 Ruddick Corp. (e) 2 60 Safeway Inc. 15 SUPERVALU Inc. 8 97 Sysco Corp. 23 United Natural Foods Inc. (c) 2 53 Wal-Mart Stores Inc. 83 Walgreen Co. 39 Whole Foods Market Inc. (c) 5 HEALTH CARE - 2.8% AmerisourceBergen Corp. 11 Cardinal Health Inc. 14 Chemed Corp. 1 54 McKesson Corp. 10 Omnicare Inc. 5 VCA Antech Inc. (c) 4 74 INDUSTRIALS - 3.2% Alaska Air Group Inc. (c) 1 75 AMR Corp. (c) 13 83 Avis Budget Group Inc. (c) 4 46 Continental Airlines Inc. - Class B (c) 6 Copart Inc. (c) 3 96 Delta Air Lines Inc. (c) 31 Dun & Bradstreet Corp. 2 Hertz Global Holdings Inc. (c) 7 78 IHS Inc. (c) (e) 2 JetBlue Airways Corp. (c) (e) 9 62 Rollins Inc. 2 47 SkyWest Inc. (e) 2 29 Southwest Airlines Co. 29 UAL Corp. (e) 7 US Airways Group Inc. (c) (e) 6 INFORMATION TECHNOLOGY - 2.6% Acxiom Corp. (c) 3 53 Dolby Laboratories Inc. - Class A (c) 2 eBay Inc. (c) 44 Factset Research Systems Inc. 2 GSI Commerce Inc. (c) 2 60 ValueClick Inc. (c) 3 41 WebMD Health Corp. - Class A (c) 2 95 Total Common Stocks (cost $50,828) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 1 Total Non-U.S. Government Agency Asset-Backed Securities (cost $30) 1 SHORT TERM INVESTMENTS - 6.4% Investment Company - 1.5% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 4.9% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $3,854) Total Investments - 103.1% (cost $54,712) Other Assets and Liabilities, Net - (3.1%) Total Net Assets - 100.0% JNL/Mellon Capital Management Financial Sector Fund COMMON STOCKS - 99.3% FINANCIALS - 95.1% ACE Ltd. 29 Affiliated Managers Group Inc. (c) 4 AFLAC Inc. 40 Alexandria Real Estate Equities Inc. 4 Alleghany Corp. (c) 1 Allied World Assurance Co. Holdings Ltd. 3 Allstate Corp. 44 AMB Property Corp. 15 American Campus Communities Inc. 5 American Express Co. 93 American Financial Group Inc. 7 American International Group Inc. (c) (e) 10 American National Insurance Co. 1 91 AmeriCredit Corp. (c) 5 Ameriprise Financial Inc. 22 Annaly Capital Management Inc. 53 AON Corp. 20 Apartment Investment & Management Co. 10 Arch Capital Group Ltd. (c) 5 Argo Group International Holdings Ltd. 3 88 Arthur J Gallagher & Co. 9 Aspen Insurance Holdings Ltd. 6 Associated Banc-Corp (e) 15 Assurant Inc. 10 Assured Guaranty Ltd. 15 Astoria Financial Corp. 8 AvalonBay Communities Inc. 7 Axis Capital Holdings Ltd. 11 BancorpSouth Inc. (e) 6 91 Bank of America Corp. Bank of Hawaii Corp. 4 Bank of New York Mellon Corp. (a) BB&T Corp. 60 Berkshire Hathaway Inc. - Class B (c) 73 BioMed Realty Trust Inc. 10 BlackRock Inc. 4 BOK Financial Corp. 2 Boston Properties Inc. 12 Brandywine Realty Trust 11 BRE Properties Inc. - Class A (e) 6 Brookfield Properties Corp. 22 Brown & Brown Inc. 10 Camden Property Trust 6 Capital One Financial Corp. 40 CapitalSource Inc. 25 Capitol Federal Financial (e) 2 44 Cathay General Bancorp 7 78 CB Richard Ellis Group Inc. - Class A (c) 25 CBL & Associates Properties Inc. 11 Charles Schwab Corp. 84 Chimera Investment Corp. 72 Chubb Corp. 27 Cincinnati Financial Corp. 13 CIT Group Inc. (c) 15 Citigroup Inc. (c) City National Corp. 4 CME Group Inc. 6 CNO Financial Group Inc. (c) 20 Colonial Properties Trust 5 81 Comerica Inc. 15 Commerce Bancshares Inc. 6 CommonWealth REIT (e) 6 Corporate Office Properties Trust 5 Cullen/Frost Bankers Inc. 5 DCT Industrial Trust Inc. 17 79 Delphi Financial Group Inc. 4 95 Developers Diversified Realty Corp. 16 DiamondRock Hospitality Co. (c) 12 Digital Realty Trust Inc. (e) 7 Discover Financial Services 47 Douglas Emmett Inc. 10 Duke Realty Corp. 21 DuPont Fabros Technology Inc. 5 E*Trade Financial Corp. (c) 17 East West Bancorp Inc. 13 EastGroup Properties Inc. 2 85 Eaton Vance Corp. (e) 10 Endurance Specialty Holdings Ltd. 4 Entertainment Properties Trust 4 Equity Lifestyle Properties Inc. 3 Equity Residential 25 Erie Indemnity Co. - Class A 2 Essex Property Trust Inc. (e) 3 Everest Re Group Ltd. 5 Federal Realty Investment Trust 5 Federated Investors Inc. - Class B (e) 9 Fidelity National Financial Inc. - Class A 20 Fifth Third Bancorp 68 First American Financial Corp. 10 First Financial Bankshares Inc. (e) 2 81 First Horizon National Corp. (c) 20 First Midwest Bancorp Inc. (e) 6 64 First Niagara Financial Group Inc. 17 FirstMerit Corp. 9 FNB Corp. (e) 9 75 Forest City Enterprises Inc. - Class A (c) (e) 10 Forestar Group Inc. (c) (e) 3 49 Franklin Resources Inc. 13 Franklin Street Properties Corp. 6 78 Fulton Financial Corp. 16 Genworth Financial Inc. - Class A (c) 42 Glacier Bancorp Inc. 6 81 GLG Partners Inc. (c) (e) 14 61 Goldman Sachs Group Inc. 37 Greenhill & Co. Inc. (e) 3 Hancock Holding Co. 3 79 Hanover Insurance Group Inc. 4 Hartford Financial Services Group Inc. 38 Hatteras Financial Corp. (e) 3 85 HCC Insurance Holdings Inc. 10 HCP Inc. 25 Health Care REIT Inc. 11 Healthcare Realty Trust Inc. 5 Highwoods Properties Inc. 6 Home Properties Inc. 3 Horace Mann Educators Corp. 3 53 Hospitality Properties Trust 11 Host Hotels & Resorts Inc. 56 Hudson City Bancorp Inc. 42 Huntington Bancshares Inc. 61 IberiaBank Corp. 2 IntercontinentalExchange Inc. (c) 6 International Bancshares Corp. (e) 4 72 Invesco Ltd. 41 Investment Technology Group Inc. (c) 3 49 Janus Capital Group Inc. 15 Jefferies Group Inc. (e) 9 Jones Lang LaSalle Inc. 3 JPMorgan Chase & Co. KBW Inc. (e) 3 70 KeyCorp (e) 75 Kilroy Realty Corp. (e) 4 Kimco Realty Corp. 34 Knight Capital Group Inc. (c) 7 91 LaSalle Hotel Properties 6 Legg Mason Inc. 14 Lexington Realty Trust (e) 9 61 Liberty Property Trust 10 Lincoln National Corp. 26 Loews Corp. 29 M&T Bank Corp. (e) 7 Macerich Co. 11 Mack-Cali Realty Corp. 7 Markel Corp. (c) 1 Marsh & McLennan Cos. Inc. 47 Marshall & Ilsley Corp. 46 MB Financial Inc. 4 70 MBIA Inc. (c) 13 Mercury General Corp. 2 85 MetLife Inc. 51 MF Global Holdings Ltd. (c) 10 69 MFA Financial Inc. 23 MGIC Investment Corp. (c) (e) 17 Mid-America Apartment Communities Inc. 3 Montpelier Re Holdings Ltd. 7 Moody's Corp. 18 Morgan Stanley MSCI Inc. (c) 10 NASDAQ OMX Group Inc. (c) 14 National Penn Bancshares Inc. 10 64 National Retail Properties Inc. 7 Nationwide Health Properties Inc. 10 New York Community Bancorp Inc. 38 NewAlliance Bancshares Inc. 9 Northern Trust Corp. 21 NYSE Euronext 22 Old National Bancorp 7 73 Old Republic International Corp. 21 Omega Healthcare Investors Inc. 8 optionsXpress Holdings Inc. (c) 4 59 PacWest Bancorp 2 44 Park National Corp. (e) 1 57 PartnerRe Ltd. 7 People's United Financial Inc. 32 Piper Jaffray Cos. (c) 2 45 Platinum Underwriters Holdings Ltd. 4 Plum Creek Timber Co. Inc. 14 PNC Financial Services Group Inc. 46 Popular Inc. (c) 91 Post Properties Inc. 4 Potlatch Corp. 3 Principal Financial Group Inc. 26 PrivateBancorp Inc. 6 71 ProAssurance Corp. (c) 3 Progressive Corp. 55 ProLogis 40 Prosperity Bancshares Inc. 4 Protective Life Corp. 8 Provident Financial Services Inc. 4 50 Prudential Financial Inc. 40 Public Storage 12 Radian Group Inc. 11 83 Raymond James Financial Inc. 9 Rayonier Inc. 7 Realty Income Corp. (e) 9 Redwood Trust Inc. 5 78 Regency Centers Corp. 7 Regions Financial Corp. Reinsurance Group of America Inc. 6 RenaissanceRe Holdings Ltd. 5 RLI Corp. 1 78 SEI Investments Co. 14 Selective Insurance Group 4 64 Senior Housing Properties Trust (e) 11 Simon Property Group Inc. 25 SL Green Realty Corp. 7 SLM Corp. (c) 42 St. Joe Co. (c) (e) 8 StanCorp Financial Group Inc. 4 State Street Corp. 43 Sterling Bancshares Inc. 7 35 Stifel Financial Corp. (c) 3 Sunstone Hotel Investors Inc. (c) 8 70 SunTrust Banks Inc. 43 Susquehanna Bancshares Inc. 10 82 SVB Financial Group (c) 3 Synovus Financial Corp. (e) 60 T. Rowe Price Group Inc. 22 Tanger Factory Outlet Centers Inc. 3 Taubman Centers Inc. 5 TCF Financial Corp. (e) 11 TD Ameritrade Holding Corp. (c) 21 TFS Financial Corp. 7 67 Torchmark Corp. 7 Tower Group Inc. 3 69 Transatlantic Holdings Inc. 5 Travelers Cos. Inc. 40 TrustCo Bank Corp. 5 30 Trustmark Corp. (e) 5 99 U.S. Bancorp UDR Inc. 14 UMB Financial Corp. 3 95 Umpqua Holdings Corp. 9 United Bankshares Inc. (e) 3 86 Unitrin Inc. 4 95 Unum Group 28 Validus Holdings Ltd. 7 Valley National Bancorp 14 Ventas Inc. 13 Vornado Realty Trust 16 Waddell & Reed Financial Inc. - Class A 7 Washington Federal Inc. 9 Washington Real Estate Investment Trust 5 Webster Financial Corp. 5 92 Weingarten Realty Investors (e) 10 Wells Fargo & Co. Westamerica Bancorporation (e) 2 White Mountains Insurance Group Ltd. 1 Whitney Holding Corp. 8 62 Willis Group Holdings Plc 14 Wilmington Trust Corp. 7 63 Wintrust Financial Corp. 2 75 WR Berkley Corp. 12 XL Group Plc 29 Zions Bancorporation (e) 14 INDUSTRIALS - 0.2% Equifax Inc. 11 INFORMATION TECHNOLOGY - 4.0% MasterCard Inc. 9 Visa Inc. - Class A 43 Western Union Co. 58 Total Common Stocks (cost $142,303) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 13 Total Non-U.S. Government Agency Asset-Backed Securities (cost $261) 13 SHORT TERM INVESTMENTS - 3.6% Investment Company - 0.2% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 3.4% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $5,764) Total Investments - 102.9% (cost $148,328) Other Assets and Liabilities, Net - (2.9%) Total Net Assets - 100.0% JNL/Mellon Capital Management Healthcare Sector Fund COMMON STOCKS - 99.1% HEALTH CARE - 99.1% Abbott Laboratories Acorda Therapeutics Inc. (c) 5 Aetna Inc. 50 Alcon Inc. - ADR 9 Alere Inc. (c) 10 Alexion Pharmaceuticals Inc. (c) 11 Alkermes Inc. (c) 11 Allergan Inc. 37 Amedisys Inc. (c) (e) 3 80 American Medical Systems Holdings Inc. (c) (e) 9 AMERIGROUP Corp. (c) 6 Amgen Inc. (c) Amylin Pharmaceuticals Inc. (c) (e) 16 Auxilium Pharmaceuticals Inc. (c) (e) 5 Baxter International Inc. 70 Beckman Coulter Inc. 8 Becton Dickinson & Co. 26 Bio-Rad Laboratories Inc. - Class A (c) 2 Biogen Idec Inc. (c) 27 BioMarin Pharmaceutical Inc. (c) (e) 12 Boston Scientific Corp. (c) Bristol-Myers Squibb Co. Brookdale Senior Living Inc. (c) 9 CareFusion Corp. (c) 21 Catalyst Health Solutions Inc. (c) 5 Celera Corp. (c) 10 65 Celgene Corp. (c) 55 Centene Corp. (c) 6 Cephalon Inc. (c) 9 Cepheid Inc. (c) 7 Charles River Laboratories International Inc. (c) 8 CIGNA Corp. 33 Community Health Systems Inc. (c) 12 Cooper Cos. Inc. 6 Covance Inc. (c) 8 Coventry Health Care Inc. (c) 18 Covidien Plc 61 CR Bard Inc. 11 Cubist Pharmaceuticals Inc. (c) 7 DaVita Inc. (c) 12 Dendreon Corp. (c) 17 Dentsply International Inc. 18 Edwards Lifesciences Corp. (c) 13 Eli Lilly & Co. Emergency Medical Services Corp. (c) 3 Endo Pharmaceuticals Holdings Inc. (c) 12 Express Scripts Inc. (c) 60 Forest Laboratories Inc. (c) 35 Gen-Probe Inc. (c) 6 Genzyme Corp. (c) 30 Gilead Sciences Inc. (c) Haemonetics Corp. (c) 3 Health Management Associates Inc. (c) 31 Health Net Inc. (c) 12 HealthSouth Corp. (c) (e) 11 Healthways Inc. (c) 3 40 Henry Schein Inc. (c) 11 Hill-Rom Holdings Inc. 8 HMS Holdings Corp. (c) 3 Hologic Inc. (c) 31 Hospira Inc. (c) 20 Human Genome Sciences Inc. (c) 22 Humana Inc. (c) 20 Idexx Laboratories Inc. (c) (e) 7 Illumina Inc. (c) (e) 15 Immucor Inc. (c) 8 Incyte Corp. (c) (e) 14 Intuitive Surgical Inc. (c) 5 Invacare Corp. (e) 3 88 Isis Pharmaceuticals Inc. (c) (e) 10 85 Johnson & Johnson Kinetic Concepts Inc. (c) 8 King Pharmaceuticals Inc. (c) 30 Laboratory Corp. of America Holdings (c) 12 Life Technologies Corp. (c) 22 LifePoint Hospitals Inc. (c) 7 Lincare Holdings Inc. 12 Magellan Health Services Inc. (c) 4 Masimo Corp. 6 Medco Health Solutions Inc. (c) 55 Medicis Pharmaceutical Corp. 7 Mednax Inc. (c) 6 Medtronic Inc. Merck & Co. Inc. Mylan Inc. (c) (e) 37 Myriad Genetics Inc. (c) 12 Nektar Therapeutics (c) 11 NuVasive Inc. (c) (e) 5 Onyx Pharmaceuticals Inc. (c) 8 Owens & Minor Inc. 7 Par Pharmaceutical Cos. Inc. (c) 4 Parexel International Corp. (c) 7 Patterson Cos. Inc. 12 PDL BioPharma Inc. 15 79 Perrigo Co. 10 Pfizer Inc. Pharmaceutical Product Development Inc. 13 PSS World Medical Inc. (c) (e) 7 Psychiatric Solutions Inc. (c) 7 Quest Diagnostics Inc. 18 Regeneron Pharmaceuticals Inc. (c) 7 ResMed Inc. (c) 18 Salix Pharmaceuticals Ltd. (c) 6 Savient Pharmaceuticals Inc. (c) (e) 8 Sirona Dental Systems Inc. (c) 5 St. Jude Medical Inc. (c) 39 STERIS Corp. 7 Stryker Corp. 37 Talecris Biotherapeutics Holdings Corp. (c) 7 Techne Corp. 4 Teleflex Inc. 5 Tenet Healthcare Corp. (c) 59 Theravance Inc. (c) (e) 7 Thermo Fisher Scientific Inc. (c) 49 Thoratec Corp. (c) 7 United Therapeutics Corp. (c) 6 UnitedHealth Group Inc. Universal Health Services Inc. 11 Varian Medical Systems Inc. (c) 15 Vertex Pharmaceuticals Inc. (c) (e) 24 Warner Chilcott Plc 14 Waters Corp. (c) 11 Watson Pharmaceuticals Inc. (c) 13 WellCare Health Plans Inc. (c) 5 WellPoint Inc. (c) 48 West Pharmaceutical Services Inc. 4 Zimmer Holdings Inc. (c) 24 Total Common Stocks (cost $167,094) RIGHTS - 0.0% Fresenius Kabi Pharmaceuticals Holding Inc. (c) $2 — Total Rights (cost $2) — NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 78 4 Total Non-U.S. Government Agency Asset-Backed Securities (cost $78) 4 SHORT TERM INVESTMENTS - 2.7% Investment Company - 0.5% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 2.2% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $4,400) Total Investments - 101.8% (cost $171,574) Other Assets and Liabilities, Net - (1.8%) Total Net Assets - 100.0% JNL/Mellon Capital Management Oil & Gas Sector Fund COMMON STOCKS - 99.9% ENERGY - 98.5% Anadarko Petroleum Corp. Apache Corp. Atlas Energy Inc. (c) 35 Atwood Oceanics Inc. (c) 24 Baker Hughes Inc. Berry Petroleum Co. - Class A (e) 20 Bill Barrett Corp. (c) 18 Brigham Exploration Co. (c) 51 Bristow Group Inc. (c) 15 Cabot Oil & Gas Corp. - Class A 45 Cameron International Corp. (c) CARBO Ceramics Inc. 6 Carrizo Oil & Gas Inc. (c) (e) 12 Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. 35 Complete Production Services Inc. (c) 27 Comstock Resources Inc. (c) 20 Concho Resources Inc. (c) 33 ConocoPhillips Continental Resources Inc. (c) 14 Core Laboratories NV (e) 19 Denbury Resources Inc. (c) Devon Energy Corp. Diamond Offshore Drilling Inc. (e) 28 Dresser-Rand Group Inc. (c) 36 Dril-Quip Inc. (c) 13 El Paso Corp. EOG Resources Inc. EQT Corp. 64 EXCO Resources Inc. 75 Exterran Holdings Inc. (c) (e) 27 Exxon Mobil Corp. FMC Technologies Inc. (c) 51 Forest Oil Corp. (c) 49 Frontier Oil Corp. 44 Global Industries Ltd. (c) 56 Halliburton Co. Helix Energy Solutions Group Inc. (c) 41 Helmerich & Payne Inc. (e) 42 Hess Corp. Holly Corp. 18 Key Energy Services Inc. (c) (e) 53 Marathon Oil Corp. Mariner Energy Inc. (c) 45 Murphy Oil Corp. 80 Nabors Industries Ltd. (c) National Oilwell Varco Inc. Newfield Exploration Co. (c) 56 Noble Corp. Noble Energy Inc. 73 Occidental Petroleum Corp. Oceaneering International Inc. (c) 23 Oil States International Inc. (c) 22 Parker Drilling Co. (c) 43 Patterson-UTI Energy Inc. 68 Penn Virginia Corp. 19 PetroHawk Energy Corp. (c) Pioneer Natural Resources Co. 44 Plains Exploration & Production Co. (c) 61 Pride International Inc. (c) (e) 69 QEP Resources Inc. 74 Quicksilver Resources Inc. (c) 50 Range Resources Corp. 67 Rowan Cos. Inc. (c) 47 SandRidge Energy Inc. (c) (e) Schlumberger Ltd. SEACOR Holdings Inc. (c) 8 SM Energy Co. 27 Southern Union Co. 51 Southwestern Energy Co. (c) Sunoco Inc. 52 Superior Energy Services Inc. (c) 34 Swift Energy Co. (c) 16 Tesoro Corp. 60 Tetra Technologies Inc. (c) 33 Tidewater Inc. 21 Transocean Ltd. (c) Ultra Petroleum Corp. (c) 64 Unit Corp. (c) 21 Valero Energy Corp. Weatherford International Ltd. (c) Whiting Petroleum Corp. (c) 23 Williams Cos. Inc. INDUSTRIALS - 0.1% Chart Industries Inc. (c) 11 INFORMATION TECHNOLOGY - 0.7% First Solar Inc. (c) (e) 21 SunPower Corp. - Class A (c) (e) 40 UTILITIES - 0.6% Energen Corp. 32 OGE Energy Corp. 42 Total Common Stocks (cost $540,266) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 12 Total Non-U.S. Government Agency Asset-Backed Securities (cost $235) 12 SHORT TERM INVESTMENTS - 1.5% Investment Company - 0.0% JNL Money Market Fund, 0.10% (a) (b) 84 84 Securities Lending Collateral - 1.5% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $7,868) Total Investments - 101.4% (cost $548,369) Other Assets and Liabilities, Net - (1.4%) Total Net Assets - 100.0% JNL/Mellon Capital Management Technology Sector Fund COMMON STOCKS - 99.0% HEALTH CARE - 0.5% Allscripts Healthcare Solutions Inc. (c) 20 athenahealth Inc. (c) (e) 2 79 Cerner Corp. (c) 9 Quality Systems Inc. (e) 2 INDUSTRIALS - 0.2% Pitney Bowes Inc. 27 INFORMATION TECHNOLOGY - 98.2% ACI Worldwide Inc. (c) 2 42 ADC Telecommunications Inc. (c) 11 Adobe Systems Inc. (c) 67 ADTRAN Inc. 7 Advanced Micro Devices Inc. (c) (e) 69 Advent Software Inc. (c) (e) 2 84 Akamai Technologies Inc. (c) 24 Altera Corp. 38 Amdocs Ltd. (c) 23 Amkor Technology Inc. (c) (e) 4 28 Analog Devices Inc. 37 Ansys Inc. (c) 11 AOL Inc. (c) 13 Apple Inc. (c) Applied Materials Inc. Applied Micro Circuits Corp. (c) 4 42 Ariba Inc. (c) (e) 10 Arris Group Inc. (c) 11 Atheros Communications Inc. (c) 8 Atmel Corp. (c) 51 ATMI Inc. (c) 1 16 Autodesk Inc. (c) 29 Blackboard Inc. (c) (e) 4 BMC Software Inc. (c) 23 Brightpoint Inc. (c) 3 19 Broadcom Corp. - Class A 60 Brocade Communications Systems Inc. (c) 53 CA Inc. 52 Cabot Microelectronics Corp. (c) 1 44 CACI International Inc. - Class A (c) 3 Cadence Design Systems Inc. (c) 30 Check Point Software Technologies Ltd. (c) 21 Ciena Corp. (c) (e) 9 Cisco Systems Inc. (c) Citrix Systems Inc. (c) 24 Cognizant Technology Solutions Corp. (c) 38 Computer Sciences Corp. 19 Compuware Corp. (c) 25 Comtech Telecommunications Corp. (c) 2 43 Concur Technologies Inc. (c) 5 Corning Inc. Cree Inc. (c) (e) 12 CSG Systems International Inc. (c) 2 33 Cymer Inc. (c) 2 76 Cypress Semiconductor Corp. (c) 17 Dell Inc. (c) Diebold Inc. 8 Digital River Inc. (c) 4 DST Systems Inc. 4 Earthlink Inc. (e) 8 75 Electronics for Imaging Inc. (c) 1 8 EMC Corp. (c) Emulex Corp. (c) (e) 5 Equinix Inc. (c) 6 F5 Networks Inc. (c) 10 Fair Isaac Corp. (e) 3 83 Fairchild Semiconductor International Inc. (c) 14 FormFactor Inc. (c) 5 45 Gartner Inc. - Class A (c) 8 Google Inc. - Class A (c) 30 Harmonic Inc. (c) 5 31 Harris Corp. 16 Hewlett-Packard Co. IAC/InterActiveCorp. (c) 8 Informatica Corp. (c) (e) 11 Ingram Micro Inc. - Class A (c) 18 Insight Enterprises Inc. (c) 2 39 Integrated Device Technology Inc. (c) 11 65 Intel Corp. InterDigital Inc. (c) (e) 4 Intermec Inc. (c) 2 20 International Business Machines Corp. International Rectifier Corp. (c) 8 Intersil Corp. 11 Intuit Inc. (c) 37 j2 Global Communications Inc. (c) (e) 4 86 JDA Software Group Inc. (c) 3 85 JDS Uniphase Corp. (c) 27 Juniper Networks Inc. (c) 71 KLA-Tencor Corp. 21 Lam Research Corp. (c) 16 Lexmark International Inc. (c) 10 Linear Technology Corp. (e) 26 LSI Corp. (c) 76 Marvell Technology Group Ltd. (c) 71 Maxim Integrated Products Inc. (e) 38 McAfee Inc. (c) 20 MEMC Electronic Materials Inc. (c) 26 Mentor Graphics Corp. (c) 11 Microchip Technology Inc. (e) 23 Micron Technology Inc. (c) Micros Systems Inc. (c) 10 Microsemi Corp. (c) 8 Microsoft Corp. Motorola Inc. (c) National Semiconductor Corp. 28 NCR Corp. (c) 17 NetApp Inc. (c) 44 NetLogic Microsystems Inc. (c) 7 Novell Inc. (c) 38 Novellus Systems Inc. (c) 10 Nuance Communications Inc. (c) 30 Nvidia Corp. (c) 72 Omnivision Technologies Inc. (c) 5 ON Semiconductor Corp. (c) (e) 50 Oracle Corp. Parametric Technology Corp. (c) 14 Plantronics Inc. 6 PMC - Sierra Inc. (c) 27 Polycom Inc. (c) 10 Progress Software Corp. (c) 4 QLogic Corp. (c) 12 QUALCOMM Inc. Quest Software Inc. (c) 6 Rackspace Hosting Inc. (c) (e) 13 Rambus Inc. (c) 12 Red Hat Inc. (c) 24 RF Micro Devices Inc. (c) 28 Riverbed Technology Inc. (c) 9 Rovi Corp. (c) 13 SAIC Inc. (c) 48 Salesforce.com Inc. (c) 15 SanDisk Corp. (c) 29 SAVVIS Inc. (c) 2 52 Seagate Technology (c) 61 Semtech Corp. (c) (e) 5 Silicon Laboratories Inc. (c) (e) 5 Skyworks Solutions Inc. (c) 22 Solera Holdings Inc. 9 Sonus Networks Inc. (c) 12 41 SRA International Inc. - Class A (c) 3 61 Symantec Corp. (c) Synaptics Inc. (c) (e) 2 68 Synopsys Inc. (c) 19 Tech Data Corp. (c) 5 Tekelec (c) 5 58 Tellabs Inc. 41 Teradata Corp. (c) 21 Teradyne Inc. (c) 21 Tessera Technologies Inc. (c) 4 79 Texas Instruments Inc. TIBCO Software Inc. (c) 21 TriQuint Semiconductor Inc. (c) 16 Unisys Corp. (c) 3 84 United Online Inc. 2 14 Varian Semiconductor Equipment Associates Inc. (c) 9 VeriFone Holdings Inc. (c) 9 VeriSign Inc. (c) 23 VMware Inc. - Class A (c) 9 Websense Inc. (c) 3 44 Western Digital Corp. (c) 28 Xerox Corp. Xilinx Inc. 34 Yahoo! Inc. (c) (e) Zoran Corp. (c) 1 5 TELECOMMUNICATION SERVICES - 0.1% Syniverse Holdings Inc. (c) 8 Total Common Stocks (cost $212,079) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance Inc. (d) (f) (g) 3 Total Non-U.S. Government Agency Asset-Backed Securities (cost $54) 3 SHORT TERM INVESTMENTS - 2.0% Investment Company - 0.4% JNL Money Market Fund, 0.10% (a) (b) Securities Lending Collateral - 1.6% Securities Lending Cash Collateral Fund LLC, 0.36% (a) (b) Securities Lending Liquidating Fund LLC, 0.64% (a) (b) Total Short Term Investments (cost $5,126) Total Investments - 101.0% (cost $217,259) Other Assets and Liabilities, Net - (1.0%) Total Net Assets - 100.0% See accompanying notes to the Schedules of Investments. JNL Variable Fund LLC (Unaudited) Notes to the Schedule of Investments (in thousands) September 30, 2010 (a) Investment in affiliate. (b) Yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2010. (c) Non-income producing security. (d) Issuer was in bankruptcy and/or was in default relating to principal and/or interest. (e) All or portion of the security was on loan. (f) Illiquid security.At September 30, 2010, the only illiquid security held in certain of the Funds was Sigma Finance, Inc.Each Fund's value of Sigma Finance, Inc., as a percentage of net assets, was less than 0.04%. (g) Security fair valued in good faith in accordance with the procedures established by the Funds' Board of Managers ("Board").Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 820 "Fair Value Measurements and Disclosures" based on the applicable valuation inputs.See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in these Notes to the Schedules of Investments. Abbreviations: ABS - Asset Backed Security ADR - American Depositary Receipt NYS - New York Registered Shares REIT - Real Estate Investment Trust Investments in Affiliates - At September 30, 2010, certain Funds invested in money market funds, which are managed by Jackson National Asset Management, LLC, ("JNAM or Adviser").The JNL Money Market Fund is offered as a cash management tool to the Funds and their affiliates and is not available for direct purchase by members of the public.Certain Funds participating in securities lending receive cash collateral, which is invested by JPMorgan Chase Bank, N.A. ("JPM Chase" or "Custodian") in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC, which are affiliates of the Funds’ Adviser.JNAM serves as the Administrator for the Securities Lending Cash Collateral Fund LLC and Securities Lending Liquidating Fund LLC.The JNL/Mellon Capital Management Financial Sector Fund invested in Bank of New York Mellon Corp., the parent company of the Fund’s sub-adviser.The following table details the JNL/Mellon Capital Management Financial Sector Fund’s long-term investments in affiliates held at September 30, 2010. Affiliate Beginning Value Purchases Sales Proceeds Dividend Income Realized Loss Ending Value Bank of New York Mellon Corp. The following table details cash management investments in affiliates held at September 30, 2010.Purchase and sales proceeds are not shown for these investments.There was no realized gain or loss relating to transactions in these investments during the period ended September 30, 2010. JNL Money Market Fund Fund Beginning Amortized Cost EndingAmortized Cost Dividend Income JNL/Mellon Capital Management Dow 10 Fund $- $- JNL/Mellon Capital Management S&P 10 Fund - - JNL/Mellon Capital Management Global 15 Fund - JNL/Mellon Capital Management Nasdaq 25 Fund - JNL/Mellon Capital Management Value Line 30 Fund 1 JNL/Mellon Capital Management Dow Dividend Fund 3 - JNL/Mellon Capital Management S&P 24 Fund 1 JNL/Mellon Capital Management 25 Fund 1 JNL/Mellon Capital Management Select Small-Cap Fund - JNL/Mellon Capital Management JNL 5 Fund - 1 JNL/Mellon Capital Management VIP Fund - JNL/Mellon Capital Management JNL Optimized 5 Fund - JNL/Mellon Capital Management S&P SMid 60 Fund 1 JNL/Mellon Capital Management NYSE International 25 Fund - - JNL/Mellon Capital Management Communications Sector Fund - JNL/Mellon Capital Management Consumer Brands Sector Fund - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund - JNL/Mellon Capital Management Oil & Gas Sector Fund 84 1 JNL/Mellon Capital Management Technology Sector Fund 1 JNL Variable Fund LLC (Unaudited) Notes to the Schedule of Investments (in thousands) September 30, 2010 Securities Lending and Securities Lending Collateral – A Fund may lend securities to certain brokers, dealers or other financial institutions in order to earn additional income.The borrowers and the Funds’ securities lending agent exchange negotiated lender fees and the Funds receive a fee equal to a percentage of the net negotiated lender fees and the net income generated by the securities lending collateral held during each lending transaction.The securities lending agent is authorized to loan securities on behalf of the Funds to approved borrowers and is required to maintain collateral at least equal to the value of the securities loaned based on the previous day’s value of the securities loaned, marked to market daily.Any shortfalls are adjusted the next business day.In the event of bankruptcy or other default of the borrower, a Fund could experience delays in liquidating the loan collateral or recovering the loaned securities and incur expenses related to enforcing its rights.In addition, there could be a decline in the value of the collateral or in the value of the securities loaned while a Fund seeks to enforce its rights thereto and the Fund could experience subnormal levels of income or lack of access to income during that period.The Funds also bear the risk of any deficiency in the amount of collateral available for return to a borrower due to a loss in an approved investment. JPM Chase serves as custodian and securities lending agent to the Trust.The Funds have cash collateral invested in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC, each a limited liability company sponsored by the Adviser.As the assets in the Securities Lending Liquidating Fund LLC mature or are liquidated, the proceeds are invested in the Securities Lending Cash Collateral Fund LLC.Although the Securities Lending Cash Collateral Fund LLC is not a registered fund under the Securities and Exchange Act of 1940, as amended ("1940 Act"), and is not a “money market fund”, it typically invests in high quality U.S. dollar-denominated instruments that qualify at time of purchase as “eligible securities” within the meaning of Rule 2a-7 under the 1940 Act, which governs money market funds.The Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC are not available for direct purchase by members of the public. At September 30, 2010, the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC were valued at $1.00 per unit.Values were determined using methodologies consistent with those described below in "Security Valuation."Each Fund is responsible for returning the full amount of collateral received for a particular loan when the borrower returns the applicable security. Security Valuation – The net asset value (“NAV”) of each Fund shall be determined as of the close of trading (generally, 4:00 PM Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for trading.Stocks traded on an exchange are generally valued at the official closing price of the exchange where the security is principally traded.If there is no official closing price for the security, the security may be valued at the last quoted sale price on the exchange where the security is principally traded or final bid price in the absence of a sale.Stocks not listed on a national or foreign stock exchange may be valued at the closing bid price on the over-the-counter market.Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE on each valuation date.The securities lending collateral funds, which provide daily liquidity, are valued as a practical expedient at the daily reported NAV of the funds as of the close of the NYSE on each valuation date.Other short-term securities maturing within sixty (60) days are valued at amortized cost, unless it is determined that such practice does not approximate market value.Forward foreign currency contracts are valued at the foreign currency exchange rate as of the close of the NYSE, unless the Adviser determines that such markets lack an appropriate level of liquidity at that time.In such instances, the Funds will generally utilize foreign currency exchange rates as of the close of the London Stock Exchange. Market quotations may not be readily available for certain investments or it may be determined that a quotation for an investment does not represent market value.In such instances, the investment is valued as determined in good faith using procedures adopted by the Board.Situations that may require an investment to be fair valued include instances where a security is thinly traded, halted or restricted as to resale.In addition, investments may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters, government actions, and significant changes in value of U.S. securities markets.Under the procedures adopted by the Board, the Adviser may rely on pricing services or other sources to assist in determining the fair value of an investment.Factors considered to determine fair value may include the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data.The Board has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities traded in foreign markets in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which the NAVs are determined. If an investment is valued at a fair value for purposes of calculating a Fund’s NAV, the value may be different from the last quoted price for the investment depending on the source and method used to determine the value.Although there can be no assurance, in general, the fair value of the investment is the amount the owner of such investment might reasonably expect to receive upon its current sale. In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06 "Improving Disclosures about Fair Value Measurements".ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements.Effective for interim and annual reporting periods beginning after December 15, 2009, entities are required to disclose significant transfers into and out of Level 1 and 2 measurements in the fair value hierarchy and the reasons for those transfers.Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number.For expanded disclosure of fair value measurements, see the Notes to the Schedules of Investments, FASB ASC Topic 820, “Fair Value Measurements and Disclosure”. JNL Variable Fund LLC (Unaudited) Notes to the Schedule of Investments (in thousands) September 30, 2010 FASB ASC Topic 820, “Fair Value Measurements and Disclosure”- This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of a Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes valuations based on quoted prices of identical securities in active markets, including valuations for securities listed on a national exchange, investments in mutual funds or valuations for securities lending collateral valued as a practical expedient at its daily reported NAV.Level 2 includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.There were no indirect observable inputs used to value Level 2 securities during the period.Level 2 includes securities subject to corporate actions, or ADRs and GDRs for which quoted prices in active markets are not available.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including the Adviser's own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit ratings spreads, issuer news, trading characteristics; or industry specific inputs such as: trading activity of similar markets or securities, or changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued or for which reliable quotes are otherwise not available.The Funds held no Level 3 securities at December 31, 2009 or September 30, 2010.There were no significant transfers between Level 1 and Level 2 during the period.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes each Fund's investments in securities and other financial instruments as of September 30, 2010 by valuation level. Investments in Securities Level 1 Level 2 Level 3 Total JNL/Mellon Capital Management Dow 10 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 31 - 31 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management S&P 10 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 17 - 17 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Global 15 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 69 - 69 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Nasdaq 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 6 - 6 Short Term Securities - - Fund Total $6 $- JNL/Mellon Capital Management Value Line 30 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 37 - 37 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Dow Dividend Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 73 - 73 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management S&P 24 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 1 - 1 Short Term Securities - - Fund Total $1 $- JNL/Mellon Capital Management 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 90 - 90 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Select Small-Cap Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 17 - JNL Variable Fund LLC (Unaudited) Notes to the Schedule of Investments (in thousands) September 30, 2010 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management JNL 5 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - - Short Term Securities - - Fund Total $- JNL/Mellon Capital Management VIP Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 48 - 48 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management JNL Optimized 5 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 30 - 30 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management S&P SMid 60 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 15 - 15 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management NYSE International 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 21 - 21 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Communications Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 6 - 6 Short Term Securities - - Fund Total $6 $- JNL/Mellon Capital Management Consumer Brands Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 1 - 1 Short Term Securities - - Fund Total $1 $- JNL/Mellon Capital Management Financial Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 13 - 13 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Healthcare Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 4 - 4 Short Term Securities - - Fund Total $4 $- JNL/Mellon Capital Management Oil & Gas Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 12 - 12 Short Term Securities - - Fund Total $- JNL/Mellon Capital Management Technology Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 3 - 3 Short Term Securities - - Fund Total $3 $- As of September 30, 2010, the cost of investments and the components of net unrealized appreciation/(depreciation) for U.S. federal income tax purposes (in thousands) were as follows: JNL Variable Fund LLC (Unaudited) Notes to the Schedule of Investments (in thousands) September 30, 2010 Tax Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation/ (Depreciation) JNL/Mellon Capital Management Nasdaq 25 Fund $ JNL/Mellon Capital Management Value Line 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P 24 Fund JNL/Mellon Capital Management25 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P SMid 60 Fund JNL/Mellon Capital Management NYSE International 25 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund For additional information on the Funds' policies regarding valuation of investments and other significant accounting matters, please refer to the Funds' most recent annual or semi-annual report. Item 2.Controls and Procedures. (a) The registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the registrant's filings under the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, is recorded, processed, summarized and reported within the periods specified in the rules and forms of the U.S. Securities and Exchange Commission.Such information is accumulated and communicated to the registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.The registrant's management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within ninety (90) days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the registrant had carried out an evaluation, under the supervision and with the participation of the registrant's management, including the registrant's principal executive officer and the registrant's principal financial officer, of the effectiveness of the design and operation of the registrant's disclosure controls and procedures.Based on such evaluation, the registrant's principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective. (b) There have been no significant changes in the registrant’s internal controls over financial reporting during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal controls over financial reporting.There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3.Exhibits. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JNL Variable Fund LLC By: /s/ Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: November 24, 2010 By: /s/ Daniel W. Koors Daniel W. Koors Principal Financial Officer Date: November 24, 2010 Exhibit List Exhibit 3(a): Certification of the Principal Executive Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 3(b): Certification of the Principal Financial Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended.
